DENIED; Opinion Filed August 21, 2013.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01087-CV

                          IN RE GREGORY RAY PERRY, Relator

                 Original Proceeding from the 194th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F99-37205-Q

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       Relator contends that his conviction was void because the trial court violated the Speedy

Trial Act in that he was not brought to trial within the statutorily required time. The facts and

issues are well known to the parties, so we need not recount them herein. Based on the record

before us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R.

APP. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig.

proceeding); State of Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927

(Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of

mandamus.


131087F.P05


                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE